Citation Nr: 1518651	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial evaluation in excess of 10 percent for facet osteoarthritis with right L5 pars interarticularis defect of the lumbar spine.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel









INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
 
The issue of entitlement to an increased initial evaluation in excess of 10 percent for facet osteoarthritis with right L5 pars interarticularis defect of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, currently diagnosed PTSD is etiologically related to his verified in-service stressor of sustaining an injury during a parachute exercise.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is in favor of the Veteran's claim of entitlement to service connection for PTSD, so the appeal is granted. 

The Veteran has current diagnoses of PTSD in accordance with the criteria enumerated in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV) as per his private psychiatrist in November 2010, thus meeting the first element of service connection as well as the first element for service connection of PTSD.  38 C.F.R. §§ 3.303(a), 3.304(f); Shedden, 381 F.3d at 1166-67.  The Veteran's stressor of being involved in a parachute exercise injury during service has also been corroborated via notation of such accident in the Veteran's service treatment records in September 1971, thereby establishing the second element of service connection and the third element for service connection of PTSD.  Id.  As the Veteran's service treatment records do not reflect symptoms or treatment for PTSD or any other psychiatric condition, nor does the medical evidence of record show symptoms of treatment for this disorder within one year of service, this issue turns upon whether the Veteran's PTSD shows a link, established by medical evidence, between current symptoms and an in-service stressor.  Id.

There is conflicting medical opinion evidence of record as to whether the Veteran's PTSD is proximately due to, or the result of, the Veteran's in-service stressor.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The record shows that the June 2011 VA examiner found that the Veteran did have symptoms consistent with PTSD, but could not give an actual diagnosis because there was no indication that the Veteran met Criterion A of the DSM IV PTSD criteria, as the Veteran did not indicate thinking that he might die and denied experiencing intense fear, helplessness, or horror in response to the event.  The examiner opined, therefore, that it was less likely than not that the Veteran's current psychiatric disability was caused by or related to his in-service stressor, as such would have required that he actually experienced intense fear, helplessness, or horror at the time of the event.

However, the Veteran's own private psychiatrist, who had treated the Veteran for PTSD on a bi-monthly basis, as well as being a licensed doctor and psychiatrist, unlike the VA examiner who was a psychologist, found in a November 2010 treatment record that the Veteran not only met all the criteria for a DSM IV diagnosis of PTSD, but in particular did in fact meet Criterion A, as the Veteran had reported experiencing intense fear, helplessness, or horror in response to the event.  In particular, the psychiatrist reported that the Veteran described that, during the event, "the ambulance drove over to him, but because it was so dark he was afraid that the driver was going to run him over.  He was put in a Med Evac metal basket and left there alone to await a helicopter Med Evac.  He describes being terrified when he was strapped to the outside skis of the helicopter and flown to Wiesbaden Air Force Base Hospital."  The Board agrees that the Veteran's description does in fact include indicators that he experienced being "afraid" and "terrified," thereby lending further support to the psychiatrist's finding of the establishment of Criteria A for a diagnosis of PTSD.

The Board notes that both of these opinions are provided by competent medical professionals.  Additionally, both opinions provided sufficient rationales for their ultimate conclusions, albeit differing in there explanations of whether the Veteran met Criterion A for a diagnosis of PTSD and relationship to the in-service stressor.  However, most importantly, it is noted that the VA examiner never explicitly provided any discussion of why he did not accept the Veteran's initial description of experiencing intense fear, helplessness, or horror in response to the event provided to the private psychiatrist by the Veteran in November 2010, despite indicating that he had reviewed all of the Veteran's previous medical records.  As such, there is no medical evidence refuting the private psychiatrist's initial findings that the Veteran had experienced such intense fear, helplessness, or horror in response to the event, so the Board finds the opinion based thereon to be adequate.

The Board, therefore, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran.  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

After reviewing the claims file, the Board determines a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran contends that his service-connected facet osteoarthritis with right L5 pars interarticularis defect of the lumbar spine is worse than currently reflected by his evaluation of 10 percent.  In his July 2012 notice of disagreement and August 2013 VA Form 9 (Substantive Appeal), the Veteran indicated that his condition was currently worse than reflected by his June 2011 VA examination.

The Veteran was provided with a VA examination in June 2011.  It was noted that the Veteran complained of pain and flare-ups.  Range of motion testing revealed a flexion of 90 degrees, extension of 25 degrees, and bilateral lateral flexion and rotation of 30 degrees each.  Pain was noted on initial iterations.  There was no additional pain or loss of motion on repetition.  Arthritis was verified by x-ray.

Although the June 2011 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, it is also noted that the Veteran's last examination is almost four years old and he contends that his condition has worsened since that time.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected facet osteoarthritis with right L5 pars interarticularis defect of the lumbar spine.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability at issue. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his facet osteoarthritis with right L5 pars interarticularis defect of the lumbar spine. The examiner must review the record in conjunction with the examination. All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

The examiner should describe all symptomatology related to the Veteran's service-connected low back disability. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's lumbar spine disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner is additionally asked to identify any neurological findings related to the Veteran's low back disability. The examiner should describe fully the extent and severity of those symptoms. The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.

3. Notify the Veteran that it is his responsibility to 
report for any scheduled examination and to cooperate
 in the development of the claim, and that the
 consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the 
Veteran does not report for any scheduled examination, documentation must be obtained which shows that 
notice scheduling the examination was sent
 to the last known address. It must also be indicated
 whether any notice that was sent was returned as
 undeliverable.

4. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand. 
If the report is deficient in any manner, the AMC must 
implement corrective procedures. Stegall v. West, 11 Vet. 
App. 268 271 (1998).

5. After the development requested above has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


